Citation Nr: 0825420	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a claimed lower back 
condition.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The veteran had active service from June 1990 until July 
1992.  He had an earlier unverified 6 years period of active 
service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

During the appeal, the veteran had a hearing before a 
Decision Review Officer (DRO) in March 2007.  A transcript is 
of record.  

The appeal is being remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


REMAND

During the appeal, the veteran has submitted several personal 
statements as well as letters from a private attorney.  The 
statements and letters indicate that the private attorney 
represented the veteran in his hearing with the Social 
Security Administration (SSA) for disability benefits.  The 
veteran's statements indicate that he is now receiving 
disability from the SSA.  However, SSA records are not on 
file for review at this time.  

The Board further notes that VA owes the veteran a duty to 
assist in the development of his claim.  This duty to assist 
includes a duty to request, until further effort is found to 
be futile, any records in the custody of VA or other federal 
department or agency.  See 38 C.F.R. § 3.159(c)(2) (2007).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issue currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to the claim currently on 
appeal, including treatment since the 
most recent evidence on file in June 
2007.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  Following this action, the AOJ should 
contact the SSA and obtain any and all 
relevant documents pertinent to the 
service connection claim on appeal.  
Particularly, the favorable decision 
finding that the veteran is 100 percent 
disabled should be obtained.  Any and all 
documents obtained should be associated 
with the veteran's claims files.  

If the AOJ is unsuccessful in its 
attempts to locate and obtain the SSA 
documents, it should notify the veteran 
and his representative of this and 
request that they provide a copy of the 
records.  Should the AOJ and the veteran 
be unable to obtain any such records 
after a reasonable attempt has been 
performed, the AOJ should associate with 
the file a formal finding which indicates 
that the records are unavailable.  

3.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claims of service 
connection in light of all of the 
evidence on file.  If any of the benefits 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The veteran and his 
representative, should one be appointed, 
should then be given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


